The following opinion was filed March 7, 1933 :
Per Curiam.
Upon motion for a rehearing our attention is called to the inclusion of the additional assessment on income of the year 1927 in the order vacating additional assessments.
The additional assessments under consideration in the case covered the years 1924 to 1927 inclusive. But the question raised was whether so much of the additional assessment as relates to income of the years 1924, 1925, and 1926 was made within the time permitted by law. The amount of the additional assessment on income of the year 1927 should not have been included in the direction to vacate the additional assessment.
The mandate is therefore modified so as to allow the additional assessment on income of the year 1927 to stand.